[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Defendant's motion to reopen dated May 18, 2001 — DENIED.
Defendant's motion for contempt dated July 2, 2001 — DENIED.
Plaintiff's motion re: distribution. The proceeds from the sale of the former marital residence located at 59 Stanton Avenue, Winsted, Connecticut shall be distributed as follows: CT Page 15229
To plaintiff $21,727.09 computed as follows:
One half of proceeds                        $22,084.00
Less: Amount per judgment of 9/27/97        ($2,400.00)
Interest and late charges on mortgage   ($605.38)
Plus: Tax escrow due                           $854.30
Reimbursement for renovations          $1,794.17
To 58 Stanton Avenue
Total:                                                     $21,727.09
To defendant $22,440.91 computed as follows:
One half of proceeds                        $22,084.00
Less: Tax escrow due                          ($854.30)
Reimbursement for renovations         ($1,794.17)
To 58 Stanton Avenue
Plus: Amount per judgment 9/27/97            $2,400.00
Interest and late charges on mortgage    $605.38
Total                                                      $22,440.91
Cremins, J.